            Case 1:20-cr-00102-VEC Document 73 Filed 08/25/21 Page 1 of 1
                                                                         USDC SDNY
                                                                         DOCUMENT
                                                                         ELECTRONICALLY FILED
                                                                         DOC #:
UNITED STATES DISTRICT COURT                                             DATE FILED: 8/25/2021
SOUTHERN DISTRICT OF NEW YORK
 ------------------------------------------------------------ X
 UNITED STATES OF AMERICA                                     :
                                                              :
                 -against-                                    :
                                                              : 20-CR-102 (VEC)
                                                              :
 MARIA FERNANDA GUTIERREZ OSPINA,                             :     ORDER
 JOSE ANDRE URENA SANCHO,                                     :
                                                              :
                                          Defendants.         :
 ------------------------------------------------------------ X

VALERIE CAPRONI, United States District Judge:

       WHEREAS on August 23, 2021, the Court ordered the Government to “immediately file

any victim letters with appropriate redactions on the public docket and [to] email Chambers

unredacted versions,” see Order, Dkt. 72 (citing See Ind. Prac. R. 3(A));

       WHEREAS the Court further ordered the Government to file a letter addressing several

topics by no later than Friday, August 27, 2021, id.; and

       WHEREAS the Prosecutor assigned to this matter, Samuel Rothschild, is currently on

trial in another matter before the undersigned;

       IT IS HEREBY ORDERED that the Government’s deadline to file the victim letters is

adjourned nunc pro tunc to Friday, August 27, 2021.



SO ORDERED.
                                                     _________________________________
Date: August 25, 2021                                      VALERIE CAPRONI
      New York, NY                                         United States District Judge
